      Case 4:20-cv-04350 Document 10 Filed on 04/16/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                      IN THE UNITED STATES DISTRICT COURT                              April 16, 2021
                      FOR THE SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                                HOUSTON DIVISION

SOUTH COAST PRINTING INC.,                     §
d/b/a/ SOUTH COAST PRINTING                    §
AND PROMOTIONS ,                               §
                                               §
                      Plaintiff,               §
                                               §
VS.                                            §          CIVIL ACTION NO. H-20-4350
                                               §
SOUTH COAST PROMOTIONS, et al.,                §
                                               §
                      Defendants.              §

                                           ORDER

       This is a trademark-infringement case. South Coast Printing and Promotions sued South

Coast Promotions, Tomi L. Campbell, and Matthew Spencer Jackson, alleging that the defendants

infringed South Coast Printing’s “South Coast Printing and Promotions” trademark, in violation

of the Lanham Act, 15 U.S.C. §§ 1051 et seq., and the Defend Trade Secrets Act, 18 U.S.C.

§§ 1831 et seq. (Docket Entry No. 1). The defendants moved to dismiss and moved for a more

definite statement, (Docket Entry No. 6). South Coast Printing filed an amended complaint.

(Docket Entry No. 8). The amended complaint moots the defendants’ motion to dismiss and

motion for a more definite statement.

       The defendants’ motion to dismiss and motion for a more definite statement, (Docket Entry

No. 6), are denied as moot.

              SIGNED on April 16, 2021, at Houston, Texas.


                                                         _______________________________
                                                                   Lee H. Rosenthal
                                                            Chief United States District Judge
